THEA~ORNEY                 GENERAL
                          oFT~xm3


                           September 18, 1957

Honorable S. Perry Brown
Chairman and Executive Director
Texas Employment Commission
Austin, Texas
               Opinion No. W-259
                 Re:     Do kticles 665, 670, 673 and 681,
                         Vernon's Civil Statutes, apply to
                         the Texas Employment Commission in
                         its expenditure of funds out of
                         the Unemployment Compensation L-M-
                         ministration Fund and the Unemploy-
                         ment Compensation Special Adminis-
                         tration Fund under the stated facts?
Dear Sir:
          You have requested an opinion of this office concern-
ing the application of &ticles 665, 670, 673 and 681, Vernon's
Civil Statutes, to certain expenditures of the Texas Employment
Commission. Subsequently, you presented the following questions
in lieu of those posed in your original requests

         "1. Whether or not Articles 665,.670, 673
   and 681 R.C.S. apply to the Texas Employment Com-
   mission in its expenditure of funds out of the
   Unemployment Compensation Administration Fund (Art.
   522113-11,V.C.S.) for repairs and improvements to
   an air-conditioning unit in a Commission-owned
   building?
         "2 . Whether or not Articles 665, 670, 673'
   and 681 R.C.S. apply to the Texas Employment Commis-
   sion in its expenditure of funds out of the Unemploy-
   ment Compensation Special Administration Fund (Art.
   5221b-22a V.C.S.), for preliminary studies as to the
   needs, cost and size of a Texas Employment Commission
   office building, such studies not intended to be the
   plans and specifications finally adopted for con-
   struction of the building?"
            We shall answer your questions in the order presented.
                                                              --
                                                                   ,-




Honorable S. Perry Brown, page 2   (W-259)


           Article 665, Vernon's Civil Statutes, reads in part
as follows:
           "The State Board of Control shall have charge
     and control of all public buildings, grounds and
     property of the State, and is the Custodian of all
     public personal property, and is charged with the
     responsibility to properly care for and protect such
     property from damage, intrusion or Improper usage,
     . . .11
          Article 670, Vernon's Civil Statutes. reads as fol-
lows :
           "The Board shall prepare plans and specifi-
     cations for improvement and repairs to public build-
     ings or property of the State, and shall superintend
     through its division of public buildings and grounds,
     the construction of said work when such supervision
     is not otherwise especially provided for by law."
           Article 673, Vernon's Civil Statutes, reads as fol-
lows:
           When needed improvements or repairs for re-
     spective buildings and offices are called to the
     attention of the Board by the heads of such depart-
     ments or offices, the Board shall provide for such
     repairs or improvements, and they shall be made under
     its direction."
           Article 681, Vernon's Civil Statutes. reads as fol-
lows:
           "The State Board of Control, through its chfef
     of such division, shall design all public buildings
     erected at the expense of the state where designing
     is not otherwise provided by law or by its appropria-
     tfon bill; but in no instance shall plans or designs
     be adopted by the head of any department, board, in-
     stitution, or school, other than the state educa-
     tional institutions of higher learning and the Texas
     Prison System, and the Texas State Board for hospi-
     tals and special schools, unless such design and plans
     have been approved by the Board. Acts 1919, p 326;
     Acts 1949, 51st Leg., p. 606 ch. 323 6 1."
           This office has for many years recognized the unusual
status of the Texas Employment Commfssion in its position as an
Honorable S. Perry Brown, page 3   (WW-259)


agency of the State of Texas, whose activities, because of the
nature of its work and the ultimate source of its appropriations,
must of necessity be closely coordinated with those of the Fed-
eral Government. This position has been thoroughly discussed in
a series of prior Attorney General's Opinions: o-3737 (19411,
O-5524 (19431,V-427 (1947)and V-5& (1948).
           These opinions hold that the Texas Employment Commis-
sion may purchase supplies and equipment and rent office space
without the approval of the State Board of Control. It is pointed
out that to require the approval of the Board of Control in such
matters would be to invite conflict, inasmuch as both federal and
state laws indicate that the funds received from the Federal Gov-
ernment shall be expended in accordance with the rules and regu-
lations prescribed by the Federal agency,
           We believe that the reasoning set forth in these prior
opinions applies with equal force to the expenditure of funds out
of the Unemployment Compensation Administration Fund for repairs
and improvements to an air-conditioning unit in a Commission-owned
building, In examining this expenditure, we are again called upon
to construe the provisions of Article 5221b-9, Vernon's Civil Stat-
utes. and Article 5221b-11 Vernon's Civil Statutes, which deal
with the administration of the Texas Employment Commission and the
establishment of the Unemployment Compensation Administration Fund
For the same reasons set forth in the above quoted opinions, we
believe that to require Texas Employment Commission to comply with
the provisions of Articles 665, 670, 673 and 681, Vernon's Civil
Statutes. would be to invite conflict and contravene the clear
intent of the Legislature as expressed in Articles 5221b-9 and
5221b-11, Vernon's Civil Statutes. We are therefore of the opin-
ion that an expenditure of funds for the repair and improvement to
an air-conditioning unit in a Commission-owned building does not
fall within the provisions of Articles 665, 670, 6'73and 681, Ver-
non's Civil Statutes, and must answer your first question in the
negative.
           Your second question deals with the application of
these same articles to an expenditure of funds for the prelimi-
nary studies needed in conjunction with the proper construction
of a Texas Employment Commission office building. You indicate
that these funds are to be expended out of the Unemployment Com-
pensation Special Administration Fund. This fund is provided for
under the provisions of Article 5221b-22a. While the fund in-
volved in your first,question and that considered in the prior
Attorney General's Opinions quoted is the Unemployment Compensa-
tion Administration Fund, as provided for by Article 522113-11.
Vernon's Civil Statutes, we fail to find any significant varia-
tion in the provisions of Article 5221b-22a, Vernon's Civil Stat-
utes, and those of Article 5221b-11. Vernon's Civil Statutes.
Honorable S. Perry Brown, page 4    (w-259)


which would in any way affect the applicability of the prior
Attorney General's Opinions cited in answering your first ques-
tion.
           For this reason we believe that Attorney General's
Opinions O-3737 (19411,O-5524 (1943),V-427 (1947)and V-504
(1948) correctly state the law on this point and we are of the
opinion that Articles 665, 670, 673 and 681, Vernon's Civil Stat-
utes, are not applicable to an expenditure of funds from the Un-
employment Compensation Special Administration Fund for the pur-
pose of paying the cost of preliminary studies needed in conjunc-
tion with the proposed construction of a Texas Employment Com-
mission Office Building. We, therefore, answer your second
question in the negative.
           This opinion is only applicable to the factual situa-
tion presented.
                              SUMMARY
           Articles 665, 670, 673 and 681, Vernon's Civil
     Statutes, do not apply to the Texas Employment Commis-
     sion in its expenditure of funds out of the Unemploy-
     ment Compensation Administration Fund and the Unem-
     ployment Compensation Special Administration Fund under
     the stated facts.
                                    Very truly yours,
                                    WILL WILSON
                                    Attorney General of Texas



                                               C. Rivers. Jr.
WCR:pf:wb                              Assistant
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn. Chairman
Joe Rollins
Milton Richardson
B. H. Timmins. Jr.
Houghton Brownlee Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY:     James N. Ludlum